Exhibit 10.18

Series __


LIBERTY GLOBAL, INC.
2005 INCENTIVE PLAN


SHARE GRANT AND RESTRICTED SHARES AWARD
IN SETTLEMENT OF
PERFORMANCE SHARE UNITS AGREEMENT
THIS SHARE GRANT AND RESTRICTED SHARES AWARD (“Grant”) is made as of December
31, 2012 (the “Grant Date”), by and between LIBERTY GLOBAL, INC., a Delaware
corporation (the “Company”), to the individual whose name and employee number
appear on Exhibit A hereto (the “Grantee”).
The Company has adopted the Liberty Global, Inc. 2005 Incentive Plan, as Amended
and Restated Effective October 31, 2006 (the “Plan”), a copy of which is
attached to this Grant as Exhibit B and by this reference made a part hereof,
for the benefit of eligible employees of, and independent contractors providing
services to, the Company and its Subsidiaries. Capitalized terms used and not
otherwise defined herein will have the meaning given thereto in the Plan.
Pursuant to the Plan, the Company awarded Performance Share Units with respect
to shares of LBTY.__ to the Grantee pursuant to the Performance Share Units
Agreement dated March 17, 2011 (the “PSU Agreement”). The Compensation Committee
(the “Committee”) appointed by the Board pursuant to Section 3.1 of the Plan to
administer the Plan has determined to grant unrestricted shares of LBTY.__ and
restricted shares of LBTY.__ to Grantee in settlement of the PSU Agreement,
subject to the conditions and restrictions set forth herein and in the Plan.
The Company and the Grantee therefore agree as follows:
1.    Definitions. The following terms, when used in this Grant, have the
following meanings:
“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in Denver, Colorado, are required or authorized to be
closed.
“Cause” has the meaning specified for “cause” in Section 11.2(b) of the Plan.
“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time.
“Committee” has the meaning specified in the recitals to this Grant.
“Company” has the meaning specified in the preamble to this Grant.





--------------------------------------------------------------------------------



“Direct Registration System” means the book-entry registration system maintained
by the Company’s stock transfer agent, pursuant to which shares of LBTY.__ are
held in non-certificated form for the benefit of the registered holder thereof.
“Good Reason” for the Grantee to resign from his or her employment with the
Company and its Subsidiaries means that any of the following occurs, is not
consented to by the Grantee and is not the result of the Grantee’s poor
performance:
(i)    any material diminution in the Grantee’s base compensation;
(ii)
the material diminution of the Grantee’s official position or authority, but
excluding isolated or inadvertent action not taken in bad faith that is remedied
promptly after notice; or

(iii)
the Company requires the Grantee to relocate his/her principal business office
to a different country.

For the Grantee’s Termination of Service to constitute resignation for Good
Reason, the Grantee must notify the Committee in writing within 30 days of the
occurrence of such event that Good Reason exists for resignation, the Company
must not have taken corrective action within 60 days after such notice is given
so that Good Reason for resignation ceases to exist, and the Grantee must
terminate his or her employment with the Company and its Subsidiaries within six
months after such notice is given or such longer period (but in any event not to
exceed two years following the initial occurrence of such event) as may be
required by the provisions of any employment agreement or other contract or
arrangement with the Company or its Subsidiaries to which the Grantee is a
party.
“Grant Date” has the meaning specified in the preamble to this Grant.
“Grantee” has the meaning specified in the preamble to this Grant.
“LBTY.__” means the Series __ common stock, par value $.01 per share, of the
Company.
“Plan” has the meaning specified in the recitals to this Grant.
“Required Withholding Amount” has the meaning specified in Section 14 of this
Grant.
“Restricted Shares” has the meaning specified in Section 2 of this Grant.
“Retained Distributions” has the meaning specified in Section 4 of this Grant.
“Termination of Service” means the Grantee’s provision of services to the
Company and its Subsidiaries, as an officer, employee or independent contractor,
terminates for any reason.
“Unrestricted Shares” has the meaning specified in Section 2 of this Grant.

2

--------------------------------------------------------------------------------



2.Grant. In settlement of the PSU Agreement, and in lieu of any other payment or
benefit thereunder, the Company will make the grant described below:
(a)    Unrestricted Shares. Subject to the terms and conditions herein, pursuant
to the Plan, the Company grants to the Grantee effective as of the Grant Date,
the number of shares of LBTY.__ set forth on Exhibit A hereto (the “Unrestricted
Shares”).
(b)    Restricted Shares. Subject to the terms and conditions herein, pursuant
to the Plan, the Company grants to the Grantee effective as of the Grant Date
the number of shares of LBTY.__ set forth on Exhibit A hereto, subject to the
conditions and restrictions set forth below and in the Plan (the “Restricted
Shares”).
3.Issuance of Restricted Shares at Beginning of the Restriction Period. Upon
issuance of the Restricted Shares, at the Company’s election, either the
Restricted Shares will be registered in Grantee’s name in a restricted shares
account in the Direct Registration System or the Restricted Shares will be
evidenced by one or more stock certificates registered in the name of Grantee.
During the Restriction Period, any restricted shares account in the Direct
Registration System holding, and any certificates representing, the Restricted
Shares and any securities constituting Retained Distributions shall bear a
restrictive legend to the effect that ownership of the Restricted Shares (and
such Retained Distributions), and the enjoyment of all rights appurtenant
thereto, are subject to the restrictions, terms and conditions provided in the
Plan and this Grant. The Restricted Shares and any restricted shares account
holding, or any certificates representing, the same will remain in the custody
or otherwise under the control of the Company or its designee.
4.Restrictions. Restricted Shares shall constitute issued and outstanding shares
of LBTY.__ for all corporate purposes. Grantee hereby contractually agrees not
to vote any Restricted Shares or to permit any other person, whether by proxy,
voting agreement or otherwise, to vote any Restricted Shares prior to the
vesting thereof. Subject to the foregoing, Grantee will have the right to
receive and retain such dividends and distributions, if any, as the Committee
may in its sole discretion designate that are paid or distributed on such
Restricted Shares and to exercise all other rights, powers and privileges of a
holder of Common Stock of the same series with respect to such Restricted
Shares, except that (a) Grantee will not be entitled to delivery of such
Restricted Shares until the Restriction Period shall have expired and unless all
other vesting requirements with respect thereto shall have been fulfilled or
waived, (b) the Company will retain custody or control of the stock certificate
or certificates evidencing, or the restricted shares account holding, the
Restricted Shares during the Restriction Period as provided in Section 3, (c)
other than such dividends and distributions as the Committee may in its sole
discretion designate, the Company or its designee will retain custody of all
dividends and distribution (“Retained Distributions”) made or declared with
respect to the Restricted Shares (and such Retained Distributions will be
subject to the same restrictions, terms and vesting and other conditions as are
applicable to the Restricted Shares) until such time, if ever, as the Restricted
Shares with respect to which such Retained Distributions shall have been made,
paid or declared shall have become vested, and such Retained Distributions shall
not bear interest or be segregated in a separate account, (d) Grantee may not
sell, assign, transfer by gift or otherwise, pledge, exchange, encumber or
dispose of the Restricted Shares or any Retained Distributions or Grantee’s
interest in any of them during the Restriction Period, except as otherwise
permitted by this Grant and (e) a breach of any restrictions, terms or
conditions provided in or established by the Committee pursuant to the Plan or
this Grant with respect to

3

--------------------------------------------------------------------------------



any Restricted Shares or Retained Distributions will cause a forfeiture of such
Restricted Shares and any Retained Distributions with respect thereto.
5.    Vesting. Unless the Committee otherwise determines in its sole discretion,
subject to earlier vesting in accordance with Section 6 of this Grant and
Section 11.1(b) of the Plan and subject to the forfeiture provisions of
Section 6, the Restricted Shares shall become vested, and the restrictions with
respect thereto shall lapse on September 30, 2013 (the “Vesting Date”). On the
Vesting Date, and the satisfaction of any other applicable restrictions, terms
and conditions, any Retained Distributions with respect to the Restricted Shares
will become vested to the extent that the Restricted Shares related thereto
shall have become vested in accordance with this Grant.
6.    Early Vesting or Forfeiture.
(a)    Subject to the remaining provisions of this Section 6, in the event of
Termination of Service at any time during the Restricted Period, the Grantee
shall, effective upon such Termination of Service, forfeit any Restricted Shares
and any related Retained Distributions, the Vesting Date for which has not yet
occurred, except as indicated below:
(i)    If the Termination of Service occurs on or prior to February 28, 2013,
and is due to death or Disability, the Grantee’s unvested Restricted Shares and
any related Retained Distributions will become vested as of March 1, 2013,
subject to the forfeiture provisions of Section 6(b), and no longer be subject
to a risk of forfeiture.
(ii)    If the Termination of Service occurs after February 28, 2013, and is due
to death or Disability, the Grantee’s unvested Restricted Shares and any related
Retained Distributions will thereupon become vested and no longer be subject to
a risk of forfeiture.
(iii)    If the Termination of Service occurs on or prior to February 28, 2013,
and is due to termination of the Grantee by the Company or any of its
Subsidiaries without Cause or resignation by the Grantee for Good Reason, then
the Committee may determine, in its sole discretion, that a portion of the
Grantee’s Restricted Shares and any related Retained Distributions will become
vested as of March 1, 2013, and no longer be subject to a risk of forfeiture in
such amount as the Committee may determine.
(iv)    If the Termination of Service occurs after February 28, 2013, and is due
to termination of the Grantee by the Company or any of its Subsidiaries without
Cause or resignation by the Grantee for Good Reason, then the Committee may
determine, in its sole discretion, that a portion of the Grantee’s Restricted
Shares and any related Retained Distributions will thereupon become vested and
no longer be subject to a risk of forfeiture in such amount as the Committee may
determine.
(b)    If the number of Restricted Shares together with the number of
Unrestricted Shares granted under this Grant exceeds the number of Earned
Performance Share Units (as defined in the PSU Agreement) that would have been
earned by the Grantee under the PSU Agreement, as determined by the Committee on
or prior to February 28, 2013, the number of Restricted Shares vesting on the
Vesting Date shall be reduced by such excess (if necessary, to

4

--------------------------------------------------------------------------------



zero), and the Restricted Shares subject to reduction, together with any
Retained Distributions related thereto) will be forfeited by the Grantee as of
March 1, 2013.
(c)    If Grantee breaches any restrictions, terms or conditions provided in or
established by the Committee pursuant to the Plan or this Grant with respect to
the Restricted Shares prior to the vesting thereof (including any attempted or
completed transfer of any such unvested Restricted Shares contrary to the terms
of the Plan or this Grant), the unvested Restricted Shares, together with any
Retained Distributions thereto, will be forfeited immediately.
7.    Delivery by Company. As soon as practicable after the vesting of
Restricted Shares and the related Retained Distributions pursuant to Section 5
or 6 hereof or Section 11.1(b) of the Plan, and subject to the withholding
referred to in Section 14 of this Grant, the Company will deliver or cause to be
delivered to Grantee (i) a statement of holdings reflecting such vested
Restricted Shares held through the Direct Registration Statement or, if the
Company so elects, in its sole discretion, a new certificate or certificates
issued in Grantee’s name for such vested Restricted Shares or a confirmation of
deposit of such vested Restricted Shares, in electronic form, into a broker’s
account designated by Grantee, (ii) any securities constituting related vested
Retained Distributions by any applicable method specified in clause (i) above,
and (iii) any cash payment constituting related vested Retained Distributions.
Any delivery of securities will be deemed effected for all purposes when (i) (a)
a certificate representing or statement of holdings reflecting such securities
and, in the case of Retained Distributions, any other documents necessary to
reflect ownership thereof by Grantee has been delivered personally to the
Grantee or, if delivery is by mail, when the Company or its stock transfer agent
has deposited the certificate or statement of holdings and/or such other
documents in the United States mail, addressed to the Grantee, or (b)
confirmation of deposit into the designated broker’s account of such securities,
in written or electronic format, is first made available to Grantee, and (ii)
any cash payment will be deemed effected when a check from the Company, payable
to or at the direction of the Grantee and in the amount equal to the amount of
the cash payment, has been delivered personally to or at the direction of the
Grantee or deposited in the United States mail, addressed to the Grantee or his
or her nominee.
8.    Forfeited Shares and Retained Distributions. Upon forfeiture of unvested
Restricted Shares by the Grantee for any reason, the Company shall not pay any
dividend to the Grantee on account of such forfeited unvested Restricted Shares
(irrespective of whether such dividend would constitute a Retained Distribution)
or permit the Grantee to exercise any of the privileges or rights of a
stockholder with respect to such Restricted Shares, but shall, in so far as
permitted by law, treat the Company as the owner of such Restricted Shares.
9.    Nontransferability of Restricted Shares Before Vesting.
(a)    Before vesting and during Grantee’s lifetime, the Restricted Shares and
related Retained Distributions are not transferable (voluntarily or
involuntarily) other than pursuant to a Domestic Relations Order. In the event
of transfer pursuant to a Domestic Relations Order, the unvested Restricted
Shares and related Retained Distributions so transferred shall be subject to all
the restrictions, terms and provisions of this Grant and the Plan, and the
transferee shall be bound by all applicable provisions of this Grant and the
Plan in the same manner as Grantee.
    

5

--------------------------------------------------------------------------------



(b)    Except for a transfer pursuant to a Domestic Relations Order, in the
event any unvested Restricted Shares are transferred or attempted to be
transferred to a third party, the Company shall have the right to acquire for
its own account, without the payment of any consideration therefor, such
Restricted Shares and any Retained Distributions with respect thereto, from the
owner thereof or his transferee at any time before or after such prohibited
transfer. In addition to any other legal or equitable remedies it may have, the
Company may enforce its rights to specific performance to the extent permitted
by law and may exercise such other equitable remedies then available to it. The
Company may refuse for any purpose to recognize any transferee who receives
unvested Restricted Shares contrary to the provisions of the Plan or this Grant
as a stockholder of the Company, and may retain and/or recover all distributions
or dividends on such Restricted Shares (irrespective of whether such
distributions or dividends would be Retained Distributions) that were paid or
payable subsequent to the date on which a prohibited transfer was made or
attempted.
(c)    The Grantee may designate a beneficiary or beneficiaries to whom the
Restricted Shares, to the extent then vesting, and any related Retained
Distributions will pass upon the Grantee’s death and may change such designation
from time to time by filing a written designation of beneficiary or
beneficiaries with the Committee on the form annexed hereto as Exhibit C or such
other form as may be prescribed by the Committee, provided that no such
designation will be effective unless so filed prior to the death of Grantee. If
no such designation is made or if the designated beneficiary does not survive
Grantee’s death, the Restricted Shares, to the extent then vesting, and any
related Retained Distributions will pass by will or the laws of descent and
distribution. Following Grantee’s death, the person to whom such vested
Restricted Shares and Retained Distributions pass according to the foregoing
will be deemed the Grantee for purposes of any applicable provisions of this
Grant.
10.    Adjustments. The Restricted Shares will be subject to adjustment in the
sole discretion of the Committee and in such manner as the Committee may deem
equitable and appropriate in connection with the occurrence following the Grant
Date of any of the events described in Section 4.2 of the Plan.
11.    Company’s Rights.    The existence of this Grant will not affect in any
way the right or power of the Company or its stockholders to accomplish any
corporate act, including, without limitation, the acts referred to in Section
11.16 of the Plan.
12.    Limitation of Rights.     Nothing in this Grant or the Plan will be
construed to give Grantee any right to be awarded any future restricted shares
other than in the sole discretion of the Committee or give Grantee or any other
person any interest in any fund or in any specified asset or assets of the
Company or any of its Subsidiaries. Neither Grantee nor any person claiming
through Grantee will have any right or interest in the Restricted Shares or any
related Retained Distributions unless and until there shall have been full
compliance with all the terms, conditions and provisions of this Grant and the
Plan which affect Grantee or such other person.
13.    Restrictions Imposed by Law. Without limiting the generality of Section
11.8 of the Plan, the Company shall not be obligated to deliver any Restricted
Shares or securities constituting Retained Distributions if counsel to the
Company determines that the issuance or delivery thereof would violate any
applicable law or any rule or regulation of any governmental authority or any
rule or regulation of, or agreement of the Company with, any securities exchange
or association upon which shares of LBTY.__ or such other securities are listed
or

6

--------------------------------------------------------------------------------



quoted. The Company will in no event be obligated to take any affirmative action
in order to cause the delivery of Restricted Shares or such other securities to
comply with any such law, rule, regulation, or agreement. Any certificates
representing, or restricted shares account holding, Restricted Shares or such
other securities issued or delivered under this Grant (whether representing
vested or unvested Restricted Shares or Retained Distributions) may bear such
legend or legends as the Company deems appropriate in order to assure compliance
with applicable securities laws.
14.    Withholding. To the extent that the Company is subject to withholding tax
requirements under any national, state, local or other governmental law with
respect to the award of the Restricted Shares to Grantee or the vesting thereof
or an election by the Grantee under Section 83(b) of the Code, the Grantee must
make arrangement satisfactory to the Company to make payment to the Company of
the amount required to be withheld under such tax laws, as determined by the
Company (collectively, the “Required Withholding Amount”). To the extent such
withholding is required because the Grantee vests in some or all of the
Restricted Shares, the Company shall withhold from the vested Restricted Shares
otherwise deliverable to the Grantee a number of shares having a value equal to
the Required Withholding Amount, unless Grantee remits the Required Withholding
Amount to the Company in cash in such form and by such time as the Company may
require or other provisions for withholding such amount satisfactory to the
Company have been made. The value of the shares withheld shall be based on the
Fair Market Value of such shares on the date the amount of the Required
Withholding Amount is required to be determined (the “Tax Date”).
Notwithstanding any other provisions of this Grant, the issuance or delivery of
any Restricted Shares and related Retained Distributions, whether or not vested,
may be postponed until any required withholding taxes have been paid to the
Company. Upon the payment of any cash dividends with respect to the Restricted
Shares during the Restriction Period, the amount of such dividends will be
reduced to the extent necessary to satisfy any withholding tax requirements
applicable thereto prior to payment to Grantee.
15.    Notice. Unless the Company notifies the Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this
Grant will be in writing and will be delivered personally or sent by United
States first class mail, postage prepaid, sent by overnight courier, freight
prepaid or sent by facsimile and addressed as follows:
Liberty Global, Inc.
12300 Liberty Boulevard
Englewood, CO 80112
Attn: General Counsel
Fax: 303-220-6691
Any notice or other communication to the Grantee with respect to this Grant will
be in writing and will be delivered personally, or will be sent by United States
first class mail, postage prepaid, to the Grantee’s address as listed in the
records of the Company on the Grant Date, unless the Company has received
written notification from the Grantee of a change of address.
16.    Amendment. Notwithstanding any other provision hereof, this Grant may be
supplemented or amended from time to time as approved by the Committee. Without
limiting the generality of the foregoing, without the consent of the Grantee,

7

--------------------------------------------------------------------------------



(a)    this Grant may be amended or supplemented from time to time as approved
by the Committee (i) to cure any ambiguity or to correct or supplement any
provision herein which may be defective or inconsistent with any other provision
herein, or (ii) to add to the covenants and agreements of the Company for the
benefit of the Grantee or surrender any right or power reserved to or conferred
upon the Company in this Grant, subject to any required approval of the
Company’s stockholders and, provided, in each case, that such changes will not
adversely affect the rights of the Grantee with respect to the Award evidenced
hereby, or (iii) to reform the Award made hereunder as contemplated by Section
11.18 of the Plan, or (iv) to make such other changes as the Company, upon
advice of counsel, determines are necessary or advisable because of the adoption
or promulgation of, or change in or of the interpretation of, any law or
governmental rule or regulation, including any applicable federal or state
securities laws; and
(b)    subject to any required action by the Board or the stockholders of the
Company, the Restricted Shares granted under this Grant may be canceled by the
Company and a new Award made in substitution therefor, provided that the Award
so substituted will satisfy all of the requirements of the Plan as of the date
such new Award is made and no such action will adversely affect any Restricted
Shares that are then vested.
17.    Grantee Employment. Nothing contained in this Grant, and no action of the
Company or the Committee with respect hereto, will confer or be construed to
confer on the Grantee any right to continue in the employ or service of the
Company or any of its Subsidiaries or interfere in any way with the right of the
Company or any Subsidiary to terminate the Grantee’s employment or service at
any time, with or without cause.
18.    Nonalienation of Benefits. Except as provided in Section 9 of this Grant,
(i) no right or benefit under this Grant will be subject to anticipation,
alienation, sale, assignment, hypothecation, pledge, exchange, transfer,
encumbrance or charge, and any attempt to anticipate, alienate, sell, assign,
hypothecate, pledge, exchange, transfer, encumber or charge the same will be
void, and (ii) no right or benefit hereunder will in any manner be liable for or
subject to the debts, contracts, liabilities or torts of the Grantee or other
person entitled to such benefits.
19.    Governing Law. This Grant will be governed by, and construed in
accordance with, the internal laws of the State of Colorado. Each party
irrevocably submits to the general jurisdiction of the state and federal courts
located in the State of Colorado in any action to interpret or enforce this
Grant and irrevocably waives any objection to jurisdiction that such party may
have based on inconvenience of forum.
20.    Construction. References in this Grant to “this Grant” and the words
“herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto, including the Plan. This Grant is entered into, and
the Award evidenced hereby is granted, pursuant to the Plan and shall be
governed by and construed in accordance with the Plan and the administrative
interpretations adopted by the Committee thereunder. The word “include” and all
variations thereof are used in an illustrative sense and not in a limiting
sense. All decisions of the Committee upon questions regarding this Grant will
be conclusive. Unless otherwise expressly stated herein, in the event of any
inconsistency between the terms of the Plan and this Grant, the terms of the
Plan will control. The headings of the sections of this Grant have been included
for convenience of reference only, are not to be considered a part hereof and
will in no way modify or restrict any of the terms or provisions hereof.

8

--------------------------------------------------------------------------------



21.    Rules by Committee. The rights of the Grantee and the obligations of the
Company hereunder will be subject to such reasonable rules and regulations as
the Committee may adopt from time to time.
22.    Entire Agreement. This Grant is in satisfaction of and in lieu of all
prior discussions and agreements, oral or written, between the Company and the
Grantee regarding the subject matter hereof.
23.    Recoupment Policy. The grant of Unrestricted Shares and Restricted Shares
under this Grant is subject in all respects to the recoupment provisions
applicable in the event of a restatement of the Company’s financial statements.
LIBERTY GLOBAL, INC.


By:                         
Name:     Authorized Signatory
Title:     Senior Vice President and Chief Human
Resources Officer







9

--------------------------------------------------------------------------------




Exhibit A


Grantee Name: _____________________________


Employee Number: __________________________


Grant No.: _____________


Number of Unrestricted Shares of LBTY.__ awarded: _________


Number of Restricted Shares of LBTY.__ awarded: ___________









A-1

--------------------------------------------------------------------------------



Exhibit B
Liberty Global, Inc.
2005 Incentive Plan







B-1

--------------------------------------------------------------------------------



Exhibit C
to
Share Grant and Restricted Shares Award (Series __)
dated as of December 31, 2012


Designation of Beneficiary


I, ___________________________________________ (the “Grantee”), hereby declare
that upon my death                              (the “Beneficiary”)
of                        Name
,
Street Address            City        State            Zip Code


who is my                                     , will be entitled to the
Relationship to Grantee


Restricted Shares vesting upon my death and all other rights accorded the
Grantee by the above‑referenced grant (the “Grant”).


It is understood that this Designation of Beneficiary is made pursuant to the
Grant and is subject to the conditions stated herein, including the
Beneficiary’s survival of the Grantee’s death. If any such condition is not
satisfied, such rights will devolve according to the Grantee’s will or the laws
of descent and distribution.


It is further understood that all prior designations of beneficiary under the
Grant are hereby revoked and that this Designation of Beneficiary may only be
revoked in writing, signed by the Grantee, and filed with the Company prior to
the Grantee’s death.




                                                    
Date                            Grantee





C-1